DETAILED ACTION
Status of Claims:
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim refers to “one end part side” and “an other end part side.” It is not clear if “end part side” is referring to an “end” a “side” part of an end or part of a side. For the purposes of examination “one end part side” and “an other end part side” will be interpreted as “one end” and an “other end” of the casing.


Regarding Claim 6:
	The claim states that “a flow volume adjusting tank…is capable of blocking the object…from being discharged, by storing therein the object discharged through the object discharge port…” It is not clear how the tank can block the discharge by storing the object that has been discharged.

Regarding Claim 7:
	The claim refers to “the discharge preventing unit” and depends from claim 1. There is insufficient antecedent basis for this limitation within the claims. Antecedent basis is provided in claim 5. 

Regarding Claim 9:


Regarding Claim 10:
	The claim states the second screw blade is “a ribbon screw blade…” this limitation renders the claim indefinite because it is not clear what a “ribbon screw blade” shape is limited to.  A review of the specification and figures does not clarify what structure is intended by “ribbon screw blade.” For the purposes of examination any screw blade will be considered to be shaped as a “ribbon screw blade”
 
Regarding Claim 12:
	The claim states “and serving as the object…” it is not clear what is serving as the object or what this limitation requires. 


The remaining claims are indefinite as they depend from indefinite claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (WO 2015/186612, US 2017/0050400 used as English translation for citations).

Regarding Claim 1:
	Sugawara teaches the screw type separation device comprising: a casing (casing 11) (see para. 0034) that has a tubular shape and has, on one end part side, a separated liquid discharge port (drainage port 11b) (see para. 0035) used for discharging separated liquid that has been separated from an object by dehydration and has, on an other end part side, an object discharge port (port from which sludge is discharged and arrow B) (see para. 0045) used for discharging the object that has been dehydrated, while the other end part side is positioned lower, in terms of vertical directions (see claim 5), than the one end part side; a screw shaft (screw shaft 12) (see para. 0034) provided inside the casing and extending along an extending direction that is a direction from the one end part to the other end part; a first screw blade (first screw blade 13) spirally extending on an outer circumferential surface of the screw shaft; and a second screw blade (second screw blade 14) (see para. 0034) that spirally extends on the outer circumferential surface of the screw shaft while being positioned apart, in the extending direction, from the first screw blade by a predetermined interval, forms a first space between one of two faces thereof facing the first screw blade and the first screw blade facing the one face, and forms a second space between other of the two faces and the first screw blade facing 

Regarding Claim 2:
	Sugawara teaches the screw type separation device according to claim 1, wherein the first screw blade and the second screw blade have a gap between an outer circumferential part thereof and an inner circumferential surface of the casing, so that the separated liquid is moved from the first space to the second space via the gap (slit 11c) (see para. 0038).

Regarding Claim 8:
	Sugawara teaches the crew type separation device according to claim 1, comprising: a partition wall part (baffle 15) that is provided for the first space and blocks the object from entering a space positioned on the one end part side with respect to an installation position of the partition wall part (see para. 0039).

Regarding Claim 9:
	Sugawara teaches the screw type separation device according claim 1, wherein the second screw blade is configured so that a second screw blade end part being an end part thereof on the one end part side is positioned on the one end part side with respect to a first 

Regarding Claim 10:
	Sugawara teaches the screw type separation device according to claim 9, wherein the second screw blade is shaped to be a ribbon screw blade on the one end part side with respect to the first screw blade end part (see fig. 1).

Regarding Claim 12:
	Sugawara teaches the wastewater treatment system comprising: a solid-liquid separation tank that separates sludge from organic wastewater; and the screw type separation device according to claim 1, wherein the screw type separation device is configured to be able to concentrate the sludge discharged from the solid-liquid separation tank and serving as the object and to return the separated liquid occurring at a time of concentrating the sludge to the solid-liquid separation tank (see para. 0060).

Regarding Claim 13:
	Sugawara teaches the wastewater treatment system according to claim 12, wherein the screw type separation device is provided within the solid- liquid separation tank (see fig. 10).


	Sugawara teaches the wastewater treatment system comprising: a reaction tank that performs a bioprocess on organic wastewater; a solid-liquid separation tank that separates sludge from the organic wastewater; and the screw type separation device according to claim 1, wherein the screw type separation device is configured to be able to withdraw and concentrate sludge serving as the object from the reaction tank, to return the concentrated sludge to the reaction tank, and to supply the separated liquid occurring at a time of concentrating the sludge to the solid-liquid separation tank (see para. 0065, 0068).

Regarding Claim 15:
	Sugawara teaches the wastewater treatment system according to claim 12, wherein the sludge input to the screw type separation device contains no flocculating agent (no flocculating agent is disclosed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (WO 2015/186612, US 2017/0050400 used as English translation for citations) in view of Hunt et al (USPN 4,266,473).

Regarding Claim 3:
	Sugawara teaches the screw type separation device according to claim 1.
	Sugawara does not teach a controller that controls rotation of the screw shaft, wherein the controller discharges the object by rotating the screw shaft. Sugawara further teaches that the system is controlled (see para. 0070).
	Hunt teaches a screw type separator comprising a controller (controller 62) that controls rotation of the screw shaft, wherein the controller discharges the object by rotating the screw shaft (see col. 7 lines 24-31).
	Sugawara and Hunt are analogous inventions in the art of screw type separators. It would have been obvious to one skilled in the art to add the controller of Hunt to the screw shaft of Sugawara because it allows the speed to be controlled (see Hunt col. 7 lines 34-31) and it is the simple additions of a known feature (a controller) to a known device, obviously resulting in speed control with an expectation of success.   The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR 

Regarding Claim 4:
	Sugawara teaches the screw type separation device according to claim 1.
	Sugawara does not a controller that controls rotation of the screw shaft, wherein the controller dehydrates the object by switching between a rotating state and a stopped state of the screw shaft. Sugawara further teaches that the system is controlled (see para. 0070).
	Hunt teaches a screw type separator comprising a controller (controller 62) that controls rotation of the screw shaft, wherein the controller dehydrates the object by switching between a rotating state and a stopped state of the screw shaft (see col. 7 lines 24-31). Controlling the rotation will have the same effect of dehydrating. 
	Sugawara and Hunt are analogous inventions in the art of screw type separators. It would have been obvious to one skilled in the art to add the controller of Hunt to the screw shaft of Sugawara because it allows the speed to be controlled (see Hunt col. 7 lines 34-31) and it is the simple additions of a known feature (a controller) to a known device, obviously resulting in speed control with an expectation of success.   The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (WO 2015/186612, US 2017/0050400 used as English translation for citations) in view of Winter et al (USPN 6,706,199)

Regarding Claim 5:
	Sugawara teaches the screw type separation device according to claim 1.
	Sugawara does not teach a discharge preventing unit that is connected to the object discharge port and blocks the object prior to the dehydration from being discharged through the object discharge port.
	Winter teaches a screw type separation device comprising a discharge preventing unit (valve 11) that is connected to the object discharge port and blocks the object prior to the dehydration from being discharged through the object discharge port (see col. 9 lines 4-24).
	Sugawara and Winter are analogous inventions in the art of screw type separators. It would have been obvious to one skilled in the art before the effective filing data of the invention to add the outlet valve of Winter to the discharge port of Sugawara because it is the simple addition of a known valve to a known device, obviously resulting in eh blocking of discharge from the discharge port. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Allowable Subject Matter
Claims 6, 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.